
	
		I
		112th CONGRESS
		2d Session
		H. R. 6165
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2012
			Mr. Gosar (for
			 himself, Mr. Schweikert,
			 Mr. Flake,
			 Mr. Quayle, and
			 Mr. Franks of Arizona) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require
		  certain nonresident aliens to provide valid immigration documents to claim the
		  refundable portion of the child tax credit.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible Child Tax Credit
			 Eligibility Verification Act of 2012.
		2.Valid immigration
			 documents required to claim the refundable portion of the child tax
			 credit
			(a)In
			 generalSubsection (d) of section 24 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new paragraph:
				
					(5)Valid
				immigration document requirementsIf a taxpayer is an alien,
				paragraph (1) shall not apply to such taxpayer for any taxable year unless the
				taxpayer attaches to the return of tax for such taxable year a photocopy
				of—
						(A)each page of the
				taxpayer’s passport,
						(B)the taxpayer’s
				nonimmigrant visa or permanent resident card (Form I–551),
						(C)evidence of valid
				employment authorization in the United States (Form I–766 or Form I–9) under a
				category that is specified in Federal statute,
						(D)the taxpayer’s
				arrival-departure documentation (Form I–94), and
						(E)with respect to
				each qualifying alien child of the taxpayer—
							(i)each page of such
				child’s passport,
							(ii)such child’s
				nonimmigrant visa or permanent resident card (Form I–551), and
							(iii)the
				arrival-departure documentation (Form I–94) of such child.
							Any
				failure to meet the requirements of this subsection shall be treated as a
				mathematical or clerical error and assessed according to section
				6213(b)(1)..
			(b)Effective
			 DateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
